Government contracts for slaughtering and processing of cattle and hogs and storing of defendant’s products derived therefrom; offsets against plaintiff on account of asserted overpayments by defendant under other contracts with plaintiff for yardage and feeding charges, and on account of asserted overpayments resulting from including an amount equivalent to the processing tax in the price paid by defendant to plaintiff or its affiliates under a number of contracts for the purchase of hog products, although plaintiff or its affiliates had not paid such tax.
Upon an offer by plaintiff in the instant case and its affiliated companies in seven other related cases to compromise and settle their claims in all 8 cases for the sum of $55,000.00, which offer was accepted by the Attorney General ; and upon a stipulation showing that in such compromise and settlement the sum of $41,550.57 should be allocated to the instant case; and upon a report of a commissioner of the court recommending the entry of judgment for the plaintiff in said sum, it was ordered October 1, 1945, that judgment for the plaintiff be entered in the sum of $41,-550.57. (See John Morrell & Company v. United States, 94 C. Cls. 490.)